Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,582,131 B2 & US 11,089,229 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3 & 5-14 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to an image processing apparatus and method applied upon a vehicle camera system.
Prior art was found for the claims as follows: 
Kawamura et al. (US 2004/0105027 A1) (hereinafter Kawamura) 
Otsuka et al. (US 2005/0036660 A1) (hereinafter Otsuka) 
Gupta et al. (US 2015/0049193 A1) (hereinafter Gupta)
Hayakawa et al. (EP 2,879,386 A1) (hereinafter Hayakawa)
Wilson et al. (US 2009/0274340 A1) (hereinafter Wilson)
Heinrich et al. (US 2009/0296415 A1) (hereinafter Heinrich)
Kumon et al. (US 2008/0030374 A1) (hereinafter Kumon)
Mochida et al. (US 2009/0174809 A1) (hereinafter Mochida)
Yang et al. (US 2011/0181511 A1) (hereinafter Yang)
Anderson (US 6,674,475 B1) (hereinafter Anderson)

Regarding claim 1, and similarly claim 14, Kawamura discloses an image processing apparatus, comprising: 
control circuitry configured to: receive an image of surroundings of a first vehicle, wherein the image processing apparatus is in the first vehicle [Paragraph [0044] & [0051]-[0053], Fig. 2, Image processing unit 7 as control circuitry receiving image from camera CCD 5]; 
determine an evaluation value based on a brightness horizontal profile; and 
execute, based on the determined evaluation value, at least one of exposure time control or gain control; the brightness horizontal profile is based on the portion of the received image [Paragraph [0075]-[0098], Fig. 4 & 7A-E, Image processing unit 7 performing automatic exposure control or double exposure shutter-speed settings based on intensity level within an internal area, wherein intensity values in horizontal arrays of pixels, as brightness horizontal profile].
Next, Otsuka teaches of detect lights of a second vehicle within a portion of the received image; the second vehicle is different from the first vehicle, and the lights of the second vehicle are displayed separately on a display screen [Paragraph [0049]-[0051], Figs. 6B and 7B, Light spots detected from opposing vehicle headlights].
Lastly, Yang teaches of the control circuitry configured to: determine an evaluation value based on a maximum value in a brightness horizontal profile and a local minimum value in the brightness horizontal profile; execute, based on the determined evaluation value, at least one of exposure time control or gain control, wherein the local minimum value is between the two adjacent local maximum values in the brightness horizontal profile [Paragraph [0025]-[0029], Fig. 2, For adjusting exposure condition based on image quality signal represents a contrast value as evaluation value defined as a ratio of a group with a maximum average in the luminance signals to a minimum value].

	However neither Kawamura, Otsuka, nor Yang teach or suggest detect lights of a second vehicle within a portion of the received image based on an interval between two adjacent local maximum values and an average of the two adjacent local maximum values, wherein the average is larger than the local minimum value.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/           Primary Examiner, Art Unit 2487